DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of the application on 01/28/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 9 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanjyo et al US PG-Pub (2012/0326827 A1).
Regarding claim 9, Stecher et al discloses a method for manufacturing a multilayer coil component (10) including an element assembly (12) that includes an insulator portion (14a,14b,16a,16b,16c) and a coil (30) embedded in the insulator portion (14a,14b,16a,16b,16c) and composed of a plurality of coil conductors (32a-32c,34a-34b) electrically connected to each other (32a-32c,34a-34b) (see Fig 1-2; par. [0042]-[0045]), 
an extension portion (24,28) disposed at each end portion of the coil (30) (see Figs 1-2; par. [0016]-[0018],[0040]-[0047], [0052]-[0056]), and 
an outer electrode (22) disposed on the surface of the insulator portion (12) and electrically connected to the extension portion (24,28) (see Figs 1-2; par. [0016]-[0018],[0052]-[0056]) (see Figs 1-2; see par. [0071]-[0079]), the method comprising: 
forming a first conductive paste layer of a first conductive paste (see first conductive paste in par. [0071]) on a portion to serve as the extension portion of the coil (see Figs 1-2; see par. [0071]-[0079]); and 
forming a second conductive paste layer of a second conductive paste (see second conductive paste in par. [0072]) on at least a portion to serve as a winding portion of the coil (see Figs 1-2; see par. [0071]-[0079]), 
wherein shrinkage (par. [0074]) of the first conductive paste during firing is less than shrinkage of the second conductive paste (see Figs 1-2; see par. [0071]-[0079]).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-8 is rejected under 35 U.S.C. 103 as being unpatentable over Nanjyo et al, US PG-Pub (2012/0326827 A1).
	Regarding claim 1, Nanjyo et al discloses a multilayer coil component (10) comprising: 
an element assembly (12) that includes an insulator portion (14a,14b,16a,16b,16c) and a coil (30) embedded in the insulator portion (14a,14b,16a,16b,16c) and composed of a plurality of coil conductors (32a-32c,34a-34b) electrically connected to each other (32a-32c,34a-34b) (see Fig 1-2; par. [0042]-[0045]); 
an extension portion (24,28) disposed at each end portion of the coil (30) (see Figs 1-2; par. [0016]-[0018],[0040]-[0047], [0052]-[0056]); and 
an outer electrode (22) disposed on the surface of the insulator portion (12) and electrically connected to the extension portion (24,28) (see Figs 1-2; par. [0016]-[0018],[0052]-[0056]), 
Nanjyo et al discloses the claimed invention except for wherein a thickness of the coil conductor in the extension portion of the coil is from 1.05 times to 2.0 times a thickness of the coil conductor in a winding portion of the coil.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjyo et al by including wherein a thickness of the coil conductor in the extension portion of the coil is from 1.05 times to 2.0 times a thickness of the coil conductor in a winding portion of the coil, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, the claimed range does not produce any unexpected results.
	Regarding claim 2, Nanjyo et al discloses the multilayer coil component according to Claim 1 except for, wherein the thickness of the coil conductor in the extension portion is from 40 m to 80 m.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjyo et al by including wherein the thickness of the coil conductor in the extension portion is from 40 m to 80 m, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, the claimed range does not produce any unexpected results.
	Regarding claim 3, Nanjyo et al discloses the multilayer coil component according to Claim 1 except for, wherein the thickness of the coil conductor in the winding portion is from 20 m to 50 m.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjyo et al by including wherein the thickness of the coil conductor in the winding portion is from 20 m to 50 m, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, the claimed range does not produce any unexpected results.
Regarding claim 4, Nanjyo et al discloses the multilayer coil component according to Claim 1, wherein a clearance (see clearance between each element in Fig 1) is formed in at least part of a boundary between the coil conductor (32a-32c,34a-34b) in the winding portion and the insulator portion (14a,14b,16a,16b,16c) in the element assembly (12) (see Figs 1-2; par. [0016]-[0018],[0040]-[0047], [0052]-[0056], in particular see the clearance space between the inner section of each coil conductor 32a-32c,34a-34b and the insulator portions 14a,14b,16a,16b,16c in Fig 1).
Regarding claim 5, Nanjyo et al discloses the multilayer coil component according to Claim 2 except for, wherein the thickness of the coil conductor in the winding portion is from 20 m to 50 m.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjyo et al by including wherein the thickness of the coil conductor in the winding portion is from 20 m to 50 m, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, the claimed range does not produce any unexpected results.
	Regarding claim 6, Nanjyo et al discloses the multilayer coil component according to Claim 2, wherein a clearance (see clearance between each element in Fig 1) is formed in at least part of a boundary between the coil conductor (32a-32c,34a-34b) in the winding portion and the insulator portion (14a,14b,16a,16b,16c) in the element assembly (12) (see Figs 1-2; par. [0016]-[0018],[0040]-[0047], [0052]-[0056], in particular see the clearance space between the inner section of each coil conductor 32a-32c,34a-34b and the insulator portions 14a,14b,16a,16b,16c in Fig 1).
Regarding claim 7, Nanjyo et al discloses the multilayer coil component according to Claim 3, wherein a clearance (see clearance between each element in Fig 1) is formed in at least part of a boundary between the coil conductor (32a-32c,34a-34b) in the winding portion and the insulator portion (14a,14b,16a,16b,16c) in the element assembly (12) (see Figs 1-2; par. [0016]-[0018],[0040]-[0047], [0052]-[0056], in particular see the clearance space between the inner section of each coil conductor 32a-32c,34a-34b and the insulator portions 14a,14b,16a,16b,16c in Fig 1).
Regarding claim 8, Nanjyo et al discloses the multilayer coil component according to Claim 5, wherein a clearance (see clearance between each element in Fig 1) is formed in at least part of a boundary between the coil conductor (32a-32c,34a-34b) in the winding portion and the insulator portion (14a,14b,16a,16b,16c) in the element assembly (12) (see Figs 1-2; par. [0016]-[0018],[0040]-[0047], [0052]-[0056], in particular see the clearance space between the inner section of each coil conductor 32a-32c,34a-34b and the insulator portions 14a,14b,16a,16b,16c in Fig 1).
Examiner Note
7.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kogure et al (US 2017/0208677 A1) discloses a multilayer substrate includes a component mounting electrode, an external mounting electrode, and a heat dissipating unit. The component mounting electrode is connected to an electronic component that is connected to an external structure. The heat dissipating unit is constituted by a plurality of via-conductors partially superposed each other in a stacking direction of the multilayer substrate and disposed continuously between the component mounting electrode and the external mounting electrode. The heat dissipating unit includes communicating portions, each in which one via-conductor is disposed per ceramic layer, and a branching portion in which a plurality of via-conductors are disposed continuously between the communicating portions per ceramic layer. Where the via-conductors of the branching portion and the via-conductor of the communicating portion are adjacent to each other, the positions of the centers of the adjacent via-conductors are separated from each other as viewed from the stacking direction.
Hong et al (US 2017/0186541 A1) discloses the component that has a body which has a multilayer structure in which first and second internal electrode patterns are alternately stacked and have outer surfaces including first and second outer surfaces, third and fourth outer surfaces, and fifth and sixth outer surfaces. The first and second external electrodes are disposed on the third and fourth outer surfaces of the body, and connected to the first and second internal electrode patterns. The first and second side units are disposed on the fifth and sixth outer surfaces of the body.
Nagai et al (US 2017/0025219 A1) discloses the component that has first and second coil units which structure a unit of coil, and extend in layer structuring the laminated structure. The coil units include divided portion and a pair of ends. A connecting unit has a layer shape that is formed between coil units, and extended along shape of divided portion of first coil unit to connect both coil units. The first and second ends include upper and lower portions in laminated direction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836